Title: To John Adams from Mrs. Derby, 31 July 1821
From: Derby, Mrs.
To: Adams, John


				
					
					Chesnut Street 31st. July.
				
				Mrs. Derby presents her respects to Mr. Adams, and altho’ he gave her leave in presence of many witnesses, to put his name to the Subscription paper for Mr. Freeman’s Book; She cannot deny herself & others, the pleasure of seeing so honored a name written by his own hand.She is join’d by her Mother & Mr. Derby in presenting their respects to Mr Adams & the Ladies of his family—.
				
					
				
				
			